Citation Nr: 1010799	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
right shoulder subluxation with degenerative joint disease.  


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 29, 
1978 to May 7, 1978.  He also had additional reservist 
service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Oakland 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for right 
shoulder subluxation with degenerative joint disease, 
evaluated as 30 percent disabling.

The issue on appeal was originally before the Board in 
December 2008 when it was remanded for additional evidentiary 
development.  The RO substantially complied with the Board's 
remand requests and the matter has been returned for 
appellate review.  


FINDING OF FACT

The service-connected right shoulder subluxation with 
degenerative joint disease is manifested by pain, flexion to 
85 degrees, abduction to 90 degrees, external rotation to 25 
degrees and internal rotation to 55 degrees.  There is no 
evidence of ankylosis, instability, swelling, or malunion of 
the clavicle or scapula with loose movement.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for right shoulder subluxation with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in January 2004, the RO granted service 
connection for chronic right shoulder subluxation with 
degenerative joint disease and evaluated it as 30 percent 
disabling.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

The Veteran asserts that the rating he received for chronic 
right shoulder subluxation with degenerative joint disease 
does not accurately reflect its severity.  He asserts that 
his right shoulder disability should be rated 40 percent 
disabling, the maximum allowable rating under Diagnostic Code 
5201.  A review of the record shows that an initial increased 
rating is not warranted.

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  The disability rating assigned for the 
Veteran's right shoulder disability involves rating the major 
extremity.  Diagnostic Code 5201 contemplates disabilities of 
the shoulder and arm and provides a 20 percent evaluation for 
limitation of motion of the major arm at shoulder level.  An 
evaluation of 30 percent is assigned for limitation of motion 
of the major arm midway between side and shoulder level.  An 
evaluation of 40 percent is assigned for limitation of motion 
of the major arm to 25 degrees from the side.  

The normal range of motion of the shoulder is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

The Veteran was afforded a VA examination in June 2003.  The 
examiner did not have the opportunity to review the Veteran's 
case file.  The examiner noted mild atrophy of the right 
shoulder and noted that there was no soft tissue swelling, 
redness or warmth near the shoulder.  The Veteran had forward 
flexion of the right shoulder to 85 degrees, extension to 30 
degrees, internal rotation to 55 degrees and external 
rotation to 25 degrees.  The examiner noted 20 degrees 
additional loss of motion due to pain for flexion and 
abduction with pain throughout.  Neurosensory findings were 
normal and grip was 3/5 on the right, compared with 5/5 on 
the left.  The examiner stated that there is a 50-75 percent 
loss of functionality of the right shoulder when the shoulder 
subluxates or dislocates.  X-rays revealed moderate 
degenerative joint disease of the right shoulder.  

The Veteran stated that his shoulder is inoperable because he 
is allergic to medications and painkillers.  A February 2004 
medical report from the University of California Medical 
Center shows that the Veteran was able to abduct his arm to 
30 degrees, internally rotate to the hip and externally 
rotate it only to 10 degrees.  It also shows that the Veteran 
could forward flex to 60 degrees and extend to 30 degrees.  
In the assessment section, the examiner suggested that the 
Veteran was a "voluntary subluxer" and that surgical 
options were not offered because he felt that the Veteran 
would not cooperate with rehabilitation.  The examiner added 
that if additional medical treatment was needed, the Veteran 
should be referred to another facility.  A doctor's note in 
the Veteran's file dated in April 2004 states that he was 
unable to attend a session, "due to severe upper limb 
pain."  VA treatment reports show continued complaints of 
pain.

The Veteran was afforded a VA examination in February 2005.  
The examiner had the opportunity to review the Veteran's case 
file.  The Veteran complained of increased pain since his 
last VA examination and reported his shoulder pain as a sharp 
stabbing pain as well as dull and aching pain.  The Veteran 
reported that he had difficulty dressing himself and has 
problems lifting.  He reported taking Toradol, Valium and 
Demerol.  The examiner noted mild to moderate atrophy of the 
biceps and triceps of the right arm.  The examiner stated 
that he could not conduct the entire examination because the 
Veteran would not allow his shoulder to be palpated due to 
tenderness.  He also refused to engage in range of motion 
activities saying that he feared he would dislocate his 
shoulder.  He did raise his forearm to 30 degrees.  The 
Veteran added that passive range of motion testing would 
dislocate his shoulder and "he [would] be on the floor 
requiring an ambulance to take him to the emergency room."  
After examination, the examiner noted that physical 
examination could not be performed accurately due to the 
Veteran's refusal.  An MRI was conducted in May 2005 showing 
degenerative joint disease at the acromial/clavicle joint and 
the glenohumeral joint.  

VA treatment reports dated from 2005 through 2006 show 
treatment for complaints of pain.  The reports also show that 
the Veteran was a poor historian and that he frequently 
refused to cooperate during physical evaluations.  April 2006 
treatment records show chronic right shoulder pain and 
swelling.  The Veteran also reported that his shoulders 
dislocate or subluxate repeatedly.  The examiner reported 
that the muscles of the rotator cuff showed normal tendons 
and good size without evidence of atrophy.  August 2006 
treatment records show evidence of decreased range of motion 
and reports of pain for the Veteran's shoulder.  

The Veteran was afforded a VA examination in August 2007.  
The examiner noted that the Veteran has been unemployed since 
1991.  The Veteran reported continuous subluxations of the 
right shoulder and pain on a daily basis.  The examiner noted 
that the MRI of the right shoulder showed mild degenerative 
joint disease at the glenohumeral joint.  The Veteran 
reported pain on pulling, pushing, vacuuming, lifting, and 
sleeping.  He does not use a sling, but uses a cane for his 
knee.  He takes Toradol and Valium for his pain.  On 
examination, the examiner noted that the Veteran's shoulders 
are not tender to gentle palpation as the Veteran "appears 
to be histrionic in amplifying symptoms."  The Veteran had 
forward flexion to 90 degrees, abduction to 90 degrees, 
external rotation to 45 degrees and internal rotation to 55 
degrees.  The examiner noted that DeLuca came into play at 20 
degrees for flexion, abduction at 15 degrees, external 
rotation at 15 degrees and hyperextension at 2 degrees.  The 
examiner noted that function was limited by pain, 
fatigability and lack of endurance without loss of 
coordination.  

The Veteran's father submitted a letter stating that the 
Veteran is extremely disabled from chronic pain.  

As discussed above, the Board remanded this issue in December 
2008 to obtain outstanding records regarding the Veteran's 
service-connected right shoulder.  The Veteran was sent 
notice regarding submitting additional evidence for his 
service-connected right shoulder disability.  However, the 
Veteran only submitted a two page medical document informing 
him that his pains could lead to a frozen shoulder if not 
properly treated.  No evidence was submitted showing a 
diagnosis of frozen shoulder and the records referenced by 
the Veteran dated in April 2009, showing treatment for the 
right shoulder, were not integrated, despite request by VA.  

A review of the records shows that the Veteran's disability 
is appropriately rated at 30 percent.  The Veteran's range of 
motion test does not show limitation of motion to 25 degrees 
at his side.  VA examination reports dated in June 2003 and 
August 2007 show internal rotation to 55 degrees.  The 
Veteran's February 2005 examination report does not provide a 
limitation of motion measurement because the Veteran was 
uncooperative.  In this regard, the Board points out that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
refusal to perform tests needed to assess the severity of his 
disability does not help with the adjudication of his claim 
and his assertions will not be construed in his favor.  See 
VA examination reports in 2005 and 2007, as well as a 2004 
medical report from the University of California Medical 
Center, wherein the Veteran's uncooperative tendencies are 
addressed.  Further, the Board notes that the August 2007 
examiner noted Deluca measurements for the Veteran's range of 
motion.  Nonetheless, even when taking into account, reduced 
range of motion due to pain, the Veteran's range of motion 
findings still far exceed the range of motion necessary for 
the assignment of a rating of 40 percent under Diagnostic 
Code 5201.  

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the shoulder.  Diagnostic Code 5203 
involves malunion or nonunion of the clavicle and scapula.  
The record does not reflect that the Veteran's shoulder is 
productive of nonunion of the clavicle and scapula so as to 
warrant a rating in excess of 30 percent.  

The Board also points out that there is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.  As such, Diagnostic Codes 5200 and 5202 are, 
likewise, not applicable for evaluating the Veteran's 
service-connected right shoulder disability.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
evidence shows that the Veteran's right shoulder disability 
has additional loss of function due to painful motion, 
however, the range of motion finding is still well in excess 
of the range of motion required for a 40 percent rating.  The 
Board acknowledges that the Veteran asserts that he limits 
his motion to activities below the shoulder level for fear of 
dislocation.  Although the Veteran's pain must be considered 
in evaluating his service-connected disability, the Rating 
Schedule does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
even with consideration of the Veteran's complaints of pain 
and the restrictions it places on his movements, the evidence 
does not show that his functionality approximates a 
limitation to 25 degrees from the side so as to warrant a 40 
percent rating for the right (major) shoulder.  See DeLuca, 
supra.

The VA Ratings Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  As to 38 C.F.R. § 
3.321(b)(1), it is noted that the Veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right shoulder 
impairment.  There is no evidence that the Veteran's right 
shoulder is productive of marked interference with 
employment, frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that the Veteran's disability 
picture does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
right shoulder disability.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in July 
2007.  The Veteran's right shoulder claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based 
on the foregoing, no further development is required with 
respect to the duty to notify.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that VA has not attempted to obtain.  The Board 
notes that the Veteran's service treatment records, private 
treatment records and VA treatment records are on file.  
Furthermore, the Veteran was afforded three VA examinations 
in connection with his claim.  The examinations reviewed the 
Veteran's subjective complaints and to the extent possible, 
recorded the Veteran's examination findings.  Were findings 
were not recorded, the reports noted that it was due to the 
Veteran's refusal to cooperate.  The duty to assist has been 
fulfilled and no additional development is needed.  Wood, 
supra.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
right shoulder subluxation with degenerative joint disease is 
denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


